IN THE SUPREME COURT OF THE STATE OF DELAWARE

BENJAMIN WING,           §
                         §                No. 652, 2014
    Plaintiff Below,     §
    Appellant,           §
                         §                Court Below: Superior Court
    v.                   §                of the State of Delaware,
                         §                in and for New Castle County
JOSE BICHACO and SPALLCO §                C.A. No. N12C-01-135 WCC
ENTERPRISES, INC.,       §
                         §
    Defendants Below,    §
    Appellees.           §

                         Submitted: March 10, 2015
                         Decided:   March 12, 2015

                                     ORDER

      This 12th day of March 2015, it appears to the Court that, on February 10,

2015, the Clerk issued a notice directing the appellant to show cause why this

appeal should not be dismissed for his failure to file an opening brief and appendix

in this matter and his failure to pay the Superior Court record preparation fee. The

appellant has not responded to the notice to show cause within the required ten-day

period and therefore dismissal of this appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice